DETAILED ACTION
This Office Action is in response to the application 16/520,059 filed on 07/23/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined and are pending in this application. Claims 1 and 14 are independent.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, respectively, of parent Application No. 16/530,381.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The following claims are presented side by side for comparison. The comparison shows how the method claim 14 of the instant application is anticipated by the reference claims 1. While the instant claim 14 recites a significant limitation ‘Digital signature” the specification and the refined limitation in the claim defined the scope of the Digital Signature to be a string consist of a user personal identity information. On the other hand Fixed User Data,” the specification and the refined limitation in the claim defined the scope of the Fixed User Data to be a string consist of a user personal identity information. Therefore, the Digital Signature and the Fixed User Data are equivalent in light of the disclosure and interchangeable. Some of other limitations which recite a bit different terms are also equivalent in terms of scope of the limitation, the functions they performed, and the solutions they provide.  Similarly, other claims are also similar alone or in combination, respectively.

Instant Application 16/520,059
Reference Application 16/530,381
14.    A method for a user's security and identity verification on a computing device comprising the steps:
creating a digital signature using at least two selected from the following:
the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender;
capturing user biodynamic data corresponding to motion, orientation or pressure sensor data that characterizes the user's use of the computing device;
capturing user's device pattern recognition data consisting of at least one of the following:
measured speed, timing or pressure of keystrokes made by the user entering one or more preselected strings of characters;

creating a personal key using the digital signature and the biodynamic key;
creating a dynamic key using at least one of the following:
the user's device log data, data representing the user's network text entries, data representing the user's network image entries, compressed user network data and or weighted activity dimensions wherein the weighted activity dimensions include at least one selected from the following:
the number of friends associated with the user, the number of followers associated with the user, the
number of other users linked to the user, the number of network sites visited by the user, a total of time spent on one or more preselected sites by the user, a total of time spent on one or more preselected network pages by the user, a numerical representation of content uploaded to the network by the user, a number representing the frequency of network usage by the user, a number representing the total duration of network usage by the user or the user's device log file;
encoding and sending the personal key to a security server;
decoding the personal key at the security server and
comparing the personal key to a secondary personal key;
if the personal key and the secondary personal key
correspond, combine the personal key and the secondary personal key to form a composite key;

encode and send the composite key and the dynamic key to the computing device with an authentication verification; and
updating the user's personal key and the user's secondary personal key and the user's dynamic key with the user's network data and activity dimensions.
A method for marking and tracking a user's data and content on a network comprising the steps:
capturing user biometric data corresponding to motion, orientation or pressure sensor data that characterizes the user's use of the computing device;
capturing user's device pattern recognition data consisting of at least one of the following:
measured speed, timing or pressure of keystrokes made by the user entering one or more preselected strings of characters;
creating a dynamic key using at least one of the following:
the user's device log data, data representing the user's network text entries, data representing the user's network image entries, compressed user network data and or weighted activity dimensions wherein the weighted activity dimensions include at least one selected from the following:
the number of friends associated with the user, the number of followers associated with 
total duration of network usage by the user or the user's device log file;
incorporating the biometric data and the pattern
recognition data with fixed user data into a personal key wherein the fixed user data is created using at least two selected from the following:
the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender;
encoding and sending the personal key to a security server;
decoding the personal key at the security server and
comparing the personal key to a secondary personal key;
determining if the personal key and the secondary personal key correspond, if and only if they correspond, combining the personal key and the secondary personal key to form a composite key;
using the composite key to retrieve the dynamic key from the security server;
encoding and sending the composite key and the dynamic key to the computing device with an authentication verification;
setting a compliance level for the user's data and content corresponding to one or more domains on the network;

attaching trackable code corresponding to the set
compliance level to the user's data and content on the one or more domains on the network.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (“Jonas,” US 2005/0060556, published on 05/17/2005), in view of Maes et al (“Maes,” US 6,016,476, patented on 01/18/2000).
As to claim 1, Jonas teaches a method for a user's security and identity verification on a computing device (Jonas: pars 0014-0015, 0022-0023, a system and method for authenticating user on a computing device, using  user data including user’s biometric information and user’s behavioral information) comprising the steps:
(Jonas: pars 0014-0015, for an enrolment process, uses natural person's identity information);
capturing user biodynamic data corresponding to at least one of motion, orientation or pressure sensor data that characterizes the user's use of the computing device (Jonas: pars 0006-0007, 0014-0015, for the enrolment process, collets and process user’s biometric information, such as facial scan, keystroke, fingerprint information);
creating a biodynamic key using the captured biodynamic data (Jonas: pars 0014-0015, generate Enrollment Biometric Data, including behavioral representation, a separate biometric, or other representation of the natural person's authorization);
incorporating the biodynamic key with the digital signature to create a personal key (Jonas: pars 0014-0015, creates personal key for a natural person using one or more biometric information of the person associated with the natural person's identity information);
encoding and sending the personal key to a security server (Jonas: pars 0014-0015, modifying, skewing or coating [i.e. encoding] the processed enrolment data);
decoding the personal key at the security server and
comparing the personal key to a secondary personal key;
if the personal key and the secondary personal key correspond, combine the personal key and the secondary personal key to form a composite key; use the composite key to retrieve a dynamic key from the security server; encode and send the composite key and the dynamic key to the computing device with an authentication verification (Jonas: pars 0022-0025, at the authentication part of the process, the system takes the second set of  personal information and biometric data of a person who is wants to be authenticated, and the system process the information to create the necessary data as created at the enrolment process, and compare the produced data with the enrolment data stored in the repository and positively authenticate the person if both data match).
While Jonas teaches of user's security and identity verification using biometric data and creating the digital signature, as addressed above, Jonas does not explicitly teach creating [the digital signature] using fixed user data.
However, in an analogous art, Maes teaches creating [the digital signature] using fixed user data (Maes: col 2, lines 31-49, col 7, lines 20-35, provides a biometric verification process of a user, where during enrolment process a user account is created for secure transaction access using user’s personal information such as the user's social security number, address, maiden name and date of birth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with the method/system of Jonas for the benefit of providing a user with a means for creating a user account with a access provider or server using personal information that are associated with biometric information and stored in server for user access verification process (Maes: col 2, lines 31-49, col 7, lines 20-35). 
As to claim 3, the combination of Jonas and Maes teaches the method of claim 2,
 Jonas and Maes teaches further comprising the step of updating the user's secondary personal key with data from each use of the computing device (Jonas: pars 0023, generates one or more secondary variants (which can be the one or more variants and/or the first biometric data if the first biometric data changed in a manner that the one or more secondary variants causes a result).
As to claim 4, the combination of Jonas and Maes teaches the method of claim 2,
 Jonas and Maes teaches wherein the data from each use of the computing device further comprises the user's network data (Jonas: pars 0014-0015, creates a combine data by combining Enrollment Biometric Data and the Enrollment Personal Key associated with primary key that identifies a natural person in the network that the person is enrolled in).
As to claim 5, the combination of Jonas and Maes teaches the method of claim 3,
 Jonas and Maes teaches wherein the data from each use of the computing device further comprises the user's network data (Jonas: pars 0014-0015, creates a combine data by combining Enrollment Biometric Data and the Enrollment Personal Key associated with primary key that identifies a natural person in the network that the person is enrolled in).
As to claim 6, the combination of Jonas and Maes teaches the method of claim 4,
 Jonas teaches wherein the data from each use of the computing device further comprises activity dimensions (Jonas: pars 0015, 0024,  authentication process in highly confidential circumstances, Also a circumstances wherein a person/passenger at a check-in station or a computer system without any human interface wants to authenticate the passenger's enrollment in the trusted traveler program).
As to claim 7, the combination of Jonas and Maes teaches the method of claim 5,
 Jonas teaches wherein the data from each use of the computing device further comprises activity dimensions (Jonas: pars 0015, 0024,  authentication process in highly confidential circumstances, Also a circumstances wherein a person/passenger at a check-in station or a computer system without any human interface wants to authenticate the passenger's enrollment in the trusted traveler program).
As to claim 8, the combination of Jonas and Maes teaches the method of claim 1,
 Jonas teaches further comprising the step of: capturing user's device pattern recognition data; wherein the step of creating a biodynamic key using the captured biodynamic data further comprises incorporating the biodynamic data and the user's device pattern recognition data to create a biodynamic key (Jonas: pars 0014-0015, creates a combine data by combining Enrollment Biometric Data and the Enrollment Personal Key associated with primary key that identifies a natural person in the network that the person is enrolled in ).
As to claim 9, the combination of Jonas and Maes teaches the method of claim 8,
Jonas teaches wherein the user's device pattern recognition data comprises: measured speed, timing and pressure of keystrokes made by the user entering one or more preselected strings of characters key (Jonas: pars 0006, 0015, a behavioral representation of the natural person (e.g. keystroke cadence)).
As to claim 10, the combination of Jonas and Maes teaches the method of claim 1,
 Jonas teaches wherein the dynamic key is created including at least one selected from the following: the user's device log data, the user's network text data, the user's network image data, compressed user network data and or weighted activity dimensions (Jonas: pars 0014-0015, 0025 creates a combine data that identifies a natural person in the network that the person is enrolled in. A frequent flyer number is used to identify primary key in the trusted traveler program).
As to claim 11, the combination of Jonas and Maes teaches the method of claim 10,
 Jonas teaches wherein the weighted activity dimensions include at least one selected from the following: the number of friends associated with the user, the number of followers associated with the user, the number of other users linked to the user, the number of network sites visited by the user, a total of time spent on one or more preselected sites by the user, a total of time spent on one or more preselected network pages by the user, a numerical representation of content uploaded to the network by the user, a number representing the frequency of network usage by the user, a number representing the total duration of network usage by the user or the user's device log file (Jonas: pars 0014-0015, 0025 creates a combine data by combining Enrollment Biometric Data and the Enrollment Personal Key associated with primary key that identifies a natural person in the network that the person is enrolled in. A frequent flyer number is used to identify primary key in the trusted traveler program).
As to claim 12, the combination of Jonas and Maes teaches the method of claim 1,
Jonas teaches wherein the fixed user data for the digital signature uses at least two selected from the following: the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender (Maes: col 2, lines 31-49, col 7, lines 20-35, provides a biometric verification process of a user, where during enrolment process a user account is created for secure transaction access using user’s personal information such as the user's social security number, address, maiden name and date of birth).
Claims 2, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (“Jonas,” US 2005/0060556, published on 05/17/2005), in view of Maes et al (“Maes,” US 6,016,476, patented on 01/18/2000), and further in view Boye et al (“Boye,” US 2007/00161590, published on 03/15/2007).
As to claim 2, the combination of Jonas and Maes teaches the method of claim 1, and while Jonas and Maes teach of user's security and identity verification using biometric data and creating the digital signature using user’s personal data, as addressed above, Jonas or Maes does not explicitly teach further comprising the step of updating the user's personal key with data from each use of the computing device.
However, in an analogous art, Boye teaches further comprising the step of updating the user's personal key with data from each use of the computing device (Boye: pars 0054-0055, biometric user data identifier is paired with the unique session code. Authentication server finds the biometric template with the matching session code and replaces the session code in the template with the biometric user data identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boye with the method/system of Jonas and Maes for the benefit of providing a authentication system with a means for paring biometric information with a session code, and replace [i.e. update] the session code in the template with the biometric user data identifier for an added security measure (Boye: pars 0054-0055). 
As to claim 13, the combination of Jonas and Maes teaches the method of claim 1, and while Jonas and Maes teach of user's security and identity verification using biometric data and creating the digital signature using user’s personal data, as addressed above, Jonas or Maes does not explicitly teach further comprising the step of updating the user's personal key and the user's secondary personal key and the user's dynamic key with the user's network data and activity dimensions.
However, in an analogous art, Boye teaches further comprising the step of updating the user's personal key and the user's secondary personal key and the user's dynamic key with the user's network data and activity dimensions (Boye: pars 0054-0055, biometric user data identifier is paired with the unique session code. Authentication server finds the biometric template with the matching session code and replaces the session code in the template with the biometric user data identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boye with the method/system of Jonas and Maes for the benefit of providing a authentication system with a means for paring biometric information with a session code, and replace [i.e. update] the session code in the template with the biometric user data identifier for an added security measure (Boye: pars 0054-0055). 
As to claim 14, Jonas teaches method for a user's security and identity verification on a computing device (Jonas: pars 0014-0015, 0022-0023, a system and method for authenticating user on a computing device, using  user data including user’s biometric information and user’s behavioral information) comprising the steps:
(Jonas: pars 0014-0015, for an enrolment process, uses natural person's identity information);
capturing user biodynamic data corresponding to motion, orientation or pressure sensor data that characterizes the user's use of the computing device (Jonas: pars 0006-0007, 0014-0015, for the enrolment process, collets and process user’s biometric information, such as facial scan, keystroke, fingerprint information);
capturing user's device pattern recognition data consisting of at least one of the following: measured speed, timing or pressure of keystrokes made by the user entering one or more preselected strings of characters (Jonas: pars 0014-0015, for the enrolment process, collets and process user’s biometric information);
creating a biodynamic key using the captured biodynamic data and device pattern recognition data (Jonas: pars 0014-0015, generate Enrollment Biometric Data, including behavioral representation, a separate biometric, or other representation of the natural person's authorization);
creating a personal key using the digital signature and the biodynamic key (Jonas: pars 0014-0015, creates personal key for a natural person using one or more biometric information of the person associated with the natural person's identity information);
creating a dynamic key using at least one of the following:
the user's device log data, data representing the user's network text entries, data representing the user's network image entries, compressed user network data and or weighted activity dimensions wherein the weighted activity dimensions include at least one selected from the following:

number of other users linked to the user, the number of network sites visited by the user, a total of time spent on one or more preselected sites by the user, a total of time spent on one or more preselected network pages by the user, a numerical representation of content uploaded to the network by the user, a number representing the frequency of network usage by the user, a number representing the total duration of network usage by the user or the user's device log file (Jonas: pars 0014-0015, 0025 creates a combine data by combining Enrollment Biometric Data and the Enrollment Personal Key associated with primary key that identifies a natural person in the network that the person is enrolled in. A frequent flyer number is used to identify primary key in the trusted traveler program);
encoding and sending the personal key to a security server (Jonas: pars 0014-0015, modifying, skewing or coating [i.e. encoding] the processed enrolment data);
decoding the personal key at the security server and
comparing the personal key to a secondary personal key;
if the personal key and the secondary personal key
correspond, combine the personal key and the secondary personal key to form a composite key;
use the composite key to retrieve the dynamic key from the security server;
encode and send the composite key and the dynamic key to the computing device with an authentication verification (Jonas: pars 0022-0025, at the authentication part of the process, the system takes the second set of  personal information and biometric data of a person who is wants to be authenticated, and the system process the information to create the necessary data as created at the enrolment process, and compare the produced data with the enrolment data stored in the repository and positively authenticate the person if both data match).
While Jonas teaches of user's security and identity verification using biometric data and creating the digital signature, as addressed above, Jonas does not explicitly teach creating [the digital signature] using at least two selected from the following: the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender.
However, in an analogous art, Maes teaches creating [the digital signature] using at least two selected from the following: the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender (Maes: col 2, lines 31-49, col 7, lines 20-35, provides a biometric verification process of a user, where during enrolment process a user account is created for secure transaction access using user’s personal information such as the user's social security number, address, maiden name and date of birth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with the method/system of Jonas for the benefit of providing a user with a means for creating a user account with a access provider or server using personal information that are associated with biometric information and stored in server for user access verification process (Maes: col 2, lines 31-49, col 7, lines 20-35). 

However, in an analogous art, Boye teaches updating the user's personal key and the user's secondary personal key and the user's dynamic key with the user's network data and activity dimensions (Boye: pars 0054-0055, biometric user data identifier is paired with the unique session code. Authentication server finds the biometric template with the matching session code and replaces the session code in the template with the biometric user data identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boye with the method/system of Jonas and Maes for the benefit of providing a authentication system with a means for paring biometric information with a session code, and replace [i.e. update] the session code in the template with the biometric user data identifier for an added security measure (Boye: pars 0054-0055). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439